PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,240,302
Issued: 26 Mar 2019
Application No. 15/702,211
Filed: 12 Sep 2017
For: Durable joint seal system with detachable cover plate and rotatable ribs

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under 37 CFR 1.78(e) filed January 21, 2022, and supplemented on April 27, 2022, to accept an unintentionally delayed claim under 35 U.S.C. 120 for the benefit of prior-filed nonprovisional applications in above-identified issued patent by way of Certificate of Correction.

The petition under 37 CFR 1.78(e) is GRANTED.

A review of the record indicates petitioner did not make a proper benefit claim to the prior-filed nonprovisional application as required by 35 U.S.C. § 120 and 37 CFR 1.78 in an application data sheet (ADS) within the time period provided by 37 CFR 1.78(d)(3). The underlying application issued as Patent No. 10,240,302 on March 26, 2019. Therefore, the appropriate avenue of relief for adding or correcting a claim for benefit of a prior-filed nonprovisional application after issuance of the application into a patent is by way of a grantable petition under 37 CFR 1.78(e), accompanied by the petition fee as set forth in § 1.17(m), a corrected ADS in compliance with § 1.76(c), a request for a Certificate of Correction, and a Certificate of Correction fee. See MPEP § 1481.03(II).

A petition to accept an unintentionally delayed claim under 35 U.S.C. 120 for the benefit of a prior-filed application must be accompanied by:

(1)	The reference required by 35 U.S.C. 120 and 37 CFR 1.78(d)(2) to the prior-filed application, unless previously submitted. The reference must be included in an application data sheet (§ 1.76(b)(5));

(2)	The petition fee as set forth in § 1.17(m); and

(3)	A statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78(d)(3) and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

An original petition pursuant to 37 CFR 1.78 was filed on September 20, 2021, along with a corrected/updated ADS, the petition fee, and both a certificate of correction and the associated fee. This petition was dismissed in a decision mailed on January 7, 2022, which indicated that requirements (1) and (3) had not yet been satisfied. 

With this renewed petition, petitioner has supplied a corrected/updated ADS in compliance with 37 CFR 1.76, the required statement of unintentional delay (on the supplement filed April 27, 2022), an updated request for certificate of correction, and a statement providing an explanation of the circumstances surrounding the delay in seeking acceptance of a delayed benefit claim. This explanation sufficiently establishes that the entire delay was unintentional.

As the present petition satisfies the requirements to add or correct a reference to a prior nonprovisional application in a patent via a Certificate of Correction, the Office accepts the benefit claim under 35 U.S.C. 120 as unintentionally delayed. Therefore, it is appropriate for petitioner to add or correct the claim under 35 U.S.C. 120 for benefit of the prior-filed nonprovisional application via Certificate of Correction.

A corrected Filing Receipt, which includes the claims for benefit of the prior-filed nonprovisional applications, was mailed on May 2, 2022.

Petitioner is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application because the petition requirements of 37 CFR 1.78 and the formal requirements for claiming domestic benefit (see MPEP § 211.01 et. seq.) have been met. This acceptance should not be construed as meaning that any claim in this patent is entitled to the benefit of the prior-filed application(s). See MPEP § 211.05 for more information regarding entitlement to domestic benefit.

The Requests for Certificate of Correction were processed on February 1, 2022, and March 1, 2022.

Any inquiries concerning this decision may be directed to the undersigned at (571) 270-7064


/KATHERINE ZALASKY MCDONALD/Petitions Examiner, OPET